Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the amendment filed 07/01/2022. 
Claims 1-6 are pending in this application. 
Claims 1, 5 and 6 are independent claims. 
Claims 1, 5 and 6 are currently amended. 
This Office Action is made final.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In claim 1, the term “determining, based on throughput between the information processing apparatus and the candidate transfer destination apparatuses, data to be transferred from among the candidate transfer data, transfer destination apparatuses and sizes of data groups including the data to be transferred, for each of the several data types” is still not clear. This paragraph seems to repeat certain information which confuses the reader as to the intent. It is much simpler to state “determining, based on throughput between the information processing apparatus and the one or more candidate transfer destination apparatuses, data to be transferred to the one or more candidate apparatuses and sizes of data groups including the data to be transferred, for each of the several data types”
Claims 5 and 6 have the same problem and are rejected for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Matoba (US 2013/0064135 A1) in view of Lapidous (US 2017/0346725 A1).

As per claim 1, Matoba teaches A non-transitory computer-readable recording medium storing a transfer program that causes an information processing apparatus to execute a process, the process comprising: 
receiving data including several data types; (Matoba [0079] The distribution node 7 includes a receiving unit 8 and a transmitting unit 9. The receiving unit 8 receives the node information and the type information distributed from the control node 2. The transmitting unit 9 selects the data of the type specified by the received type information from the received data when the data were received from other distribution nodes 7. The transmitting unit 9 transmits the data of a selected type to the distribution node specified by the received node information. An example of a receiving unit is a definition setting unit 47. An example of the transmitting unit 9 is a transmission processing unit 46.)
selecting, based on a load status of the information processing apparatus that has received the data, candidate transfer data that is among the received data and to be transferred to one or more other information processing apparatuses, for each of the several data types; (Matoba [0016] According to one aspect of the present embodiment, in a distribution system, a plurality of distribution nodes and control nodes are connected via a network. The control node includes a memory and a processor. The processor of the control node, on the basis of connection information indicating a connection state between distribution nodes and load information in a distribution node, determines the distribution node of a distribution destination to which one of a plurality of distribution nodes distribute data subsequently and a data type distributed to the distribution node of the distribution destination. The processor of the control node distributes node information which specifies the determined distribution node of the distribution destination and the type information which specifies the determined data type to the distribution node);

With respect to “data types” the claim recites “for each of the several data types”. The examiner will interpret this according to broadest reasonable standards to mean the data to be transmitted is grouped according to its “data type” (One transmission to a destination consists of data of a certain type). In terms of finding the destination, the load of the destination is the overriding factor in terms of selection.

selecting, based on load statuses of multiple other information processing apparatuses, one or more candidate transfer destination apparatuses that are from among the multiple other information processing apparatuses and are candidate transfer destinations of the data; (Matoba [0077] The determining unit 3 determines the distribution node 7b of a distribution destination to which one distribution node 7a of a plurality of distribution nodes 7 distributes data subsequently and the data type distributed to the distribution node 7b at the distribution destination for each distribution node 7 on the basis of connection information and load information. The connection information is the information indicating the connection state between a plurality of distribution nodes 7. The load information is the information indicating the load state in each of the plurality of distribution nodes 7. An example of the determining unit 3 is a process determining unit 32).
transferring, to the transfer destination apparatuses determined for the determined data groups, the determined data to be transferred. (Matoba [Abstract] The distribution node transmits the data of the selected type to the distribution node specified by the node information and [0138] identification information or an address of the distribution node of the connection destination of the link is stored. In the "topic" 39-4, the identification information which identifies the topic transmitted to the distribution node of the connection destination of the link is stored. In the "data type" 39-5, the data type transmitted to the distribution node of the connection destination of the link is stored).
Matoba does not teach determining, based on throughput between the information processing apparatus and the candidate transfer destination apparatuses, data to be transferred from among the candidate transfer data, transfer destination apparatuses the sizes of data groups including the data to be transferred, for each of the several data types.
However, Lapidous teaches determining, based on throughput between the information processing apparatus and the candidate transfer destination apparatuses, data to be transferred from among the candidate transfer data, transfer destination the sizes of data groups including the data to be transferred, for each of the several data types; (Lapidous [0056] In some embodiments, the method further includes detecting, by the first computer, increase of the throughput by detecting at least one of a decrease of a packet loss rate and increase of an amount of traffic allowed to be sent before receiving an acknowledgement for of at least a portion of the traffic for the one or more transport connections of the plurality of simultaneous transport connections. [0096] In an aspect of the present invention, a system for increasing an aggregated throughput of multiple simultaneous transport connections between computers over a computer network includes a traffic management module, enabled to receive one or more requests and obtain the requested data for a transfer from a first computer to a second computer through a plurality of simultaneous transport connections between the first computer and the second computer, where the transfer of the requested data must be finished before receiving at least one other request from the second computer, a traffic distribution module, enabled to split the requested data into two or more groups and to forward two or more of the data groups to different transport connections, and a traffic tuning module, enabled to obtain preferred range of the data group sizes for one or more used connections and to set the data group size for one or more used connections within the preferred range).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Lapidous with the system of Matoba to find data to be transferred. One having ordinary skill in the art would have been motivated to use Lapidous into the system of Matoba for the purpose of increasing the speed of data transfer over multiple simultaneous connections for real-life scenario. (Lapidous paragraph 07) 

As to claims 5 and 6, they are rejected based on the same reason as claim 1.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Matoba (US 2013/0064135 A1) in view of Lapidous (US 2017/0346725 A1) and in further view of Sasage (US 2012/0054457 A1).

As per claim 2, Matoba and Lapidous do not teach the determining includes determining the data to be transferred, the transfer destination apparatuses, and the sizes of the data groups so that a time period from time when an information processing terminal transmits the data to the information processing apparatus to time when another information processing terminal receives the data is equal to or shorter than a predetermined time period.
However, Sasage teaches the determining includes determining the data to be transferred, the transfer destination apparatuses, and the sizes of the data groups so that a time period from time when an information processing terminal transmits the data to the information processing apparatus to time when another information processing terminal receives the data is equal to or shorter than a predetermined time period. (Sasage [0009] copy data stored in a first memory unit into a second memory unit on a block-by-block basis into which the data is divided by a specific size, a time measuring unit configured to measure an amount of time that the processing unit spends on copying the block and a controller configured to change the size of the block to a size smaller than the current size if the measured amount of time runs up to a specific threshold)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Sasage with the system of Matoba and Lapidous to find data to be transferred below a threshold period of time. One having ordinary skill in the art would have been motivated to use Sasage into the system of Matoba and Lapidous for the purpose of implementing data processing device for copy processing. (Sasage paragraph 02)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Matoba (US 2013/0064135 A1) in view of Lapidous (US 2017/0346725 A1) and in further view of Matsuzawa (US 2017/0351601 A1) and Tao (US 2017/0104815 A1).

As per claim 4, Matoba and Lapidous do not teach recording, as data transfer settings, identification information indicating the determined data to be transferred, identification information indicating the transfer destination apparatuses; and the sizes of the data groups.
However, Matsuzawa teaches recording, as data transfer settings, identification information indicating the determined data to be transferred, identification information indicating the transfer destination apparatuses; and the sizes of the data groups; (Matsuzawa Fig 3 and  [0063] The ID map table 132 has an entry for each piece of data.  Each of the entries 370a to 370d includes a data ID 310 that is an identifier of the data, a size 320 of the data, a PID 330 that is an identifier of a process using the data, a virtual address 340 that represents a storage position of the data in a virtual address space of the process, a physical address 350 that represents a storage position of the data in the storage destination SCM 130, and an move destination 360 that represents a storage position of the data in an external storage apparatus which is an move destination).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Matsuzawa with the system of Matoba and Lapidous to find data based on certain settings. One having ordinary skill in the art would have been motivated to use Matsuzawa into the system of Demp and Lapidous for the purpose of uniquely identifying data of a process being executed (Matzuzawa paragraph 37). 
Matoba and Lapidous and Matsuzawa do not teach deleting the data transfer settings when a load of the information processing apparatus decreases.
However, Tao teaches deleting the data transfer settings when a load of the information processing apparatus decreases. (Tao [0069] In step 424, load balancer 114 may evaluate the received workload against the generated candidate server list.  In some embodiments, load balancer 114 may predict the hypothetical effect of the received workload on each of the servers in the candidate server list.  In such embodiments, load balancer 114 may predict the potential server risks, resource loads, and/or workload values for each of the server candidates, assuming each server candidate is assigned the workload.  If the predicted server risk, resource loads, and/or workload values for any server candidate exceed one more thresholds in the stored policies, then load balancer 114 may remove the candidate from the candidate list for that workload).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Tao with the system of Matoba and Lapidous and Matsuzawa to delete data transfer settings. One having ordinary skill in the art would have been motivated to use Tao into the system of Matoba and Lapidous and Matsuzawa for the purpose of providing load-balancing in a distributed computing system. (Tao paragraph 05) 
Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed on 07/01/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claims 1, 5 and 6 have been considered but are moot because the arguments do not apply because of the introduction of new art by Matoba.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to  MEHRAN KAMRAN  whose telephone number is (571)272-3401.  The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente,  can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEHRAN KAMRAN/Primary Examiner, Art Unit 2196